EXHIBIT 10.24(h)





Supplemental Agreement No. 8



to



Purchase Agreement No. 2060



between



The Boeing Company



and



Continental Airlines, Inc.



 

Relating to Boeing Model 767-400ER Aircraft

 

 

THIS SUPPLEMENTAL AGREEMENT, entered into as of December
31, 2001, by and between THE BOEING COMPANY, a Delaware corporation with its
principal office in Seattle, Washington, (Boeing) and Continental Airlines,
Inc., a Delaware corporation with its principal office in Houston,
Texas (Customer);

WHEREAS, the parties hereto entered into Purchase Agreement No. 2060 dated
October 10, 1997, (the Purchase Agreement) relating to Boeing Model 767-400ER
aircraft, (Aircraft); and

WHEREAS, Boeing and Customer have mutually agreed to the

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]; and



WHEREAS, Boeing and Customer have agreed to execute Supplemental Agreement No.
25 to Purchase Agreement No. 1951 which

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
concurrently with the execution of this Supplemental Agreement; and



WHEREAS, Boeing and Customer have agreed that such

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] shall be
subject to [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]; and



NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree to amend the Purchase Agreement as follows:

1. Table of Contents:

Remove and replace, in its entirety, the "Table of Contents", with the revised
"Table of Contents" attached hereto, to reflect the changes made by this
Supplemental Agreement No. 8.

2. Tables:

Remove and replace, in its entirety, "Table 1, Aircraft Delivery, Description,
Price and Advance Payments" with the revised "Table 1, Aircraft Delivery,
Description, Price and Advance Payments" attached hereto, to reflect the

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].



 

The Purchase Agreement will be deemed to be supplemented to the extent herein
provided as of the date hereof and as so supplemented will continue in full
force and effect.

 

EXECUTED IN DUPLICATE as of the day and year first written above.

 

 

THE BOEING COMPANY Continental Airlines, Inc.

 

 

 

By: /S/ Charles H. Leach By: /S/ Gerald Laderman

 

Its: Attorney-In-Fact Its: Senior Vice President -

    Finance and Treasurer

TABLE OF CONTENTS

 

ARTICLES

Revised By:



1. Quantity, Model and Description

2. Delivery Schedule

3. Price

4. Payment

5. Miscellaneous

 

TABLE

1. Aircraft Information Table SA No. 8

 

EXHIBIT

A. Aircraft Configuration SA No. 3

B. Aircraft Delivery Requirements and Responsibilities

 

SUPPLEMENTAL EXHIBITS

BFE1. BFE Variables

CS1. Customer Support Variables

EE1. Engine Escalation/Engine Warranty and Patent Indemnity

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

 

TABLE OF CONTENTS

 

LETTER AGREEMENTS

Revised By:



2060-1 not used

2060-2 Demonstration Flights

2060-3 Spares Initial Provisioning

2060-4 Flight Crew Training Spares

2060-5 Escalation Sharing

6-1162-JMG-165 Installation of Cabin Systems Equipment SA No. 2

 

 

TABLE OF CONTENTS

CONFIDENTIAL LETTER AGREEMENTS

Revised By:



6-1161-GOC-084R1 [CONFIDENTIAL MATERIAL SA No. 3

OMITTED AND FILED SEPARATELY

WITH THE SECURITIES AND

EXCHANGE COMMISSION

PURSUANT TO A REQUEST FOR

CONFIDENTIAL TREATMENT]

6-1162-GOC-085 [CONFIDENTIAL MATERIAL

OMITTED AND FILED SEPARATELY

WITH THE SECURITIES AND

EXCHANGE COMMISSION

PURSUANT TO A REQUEST FOR

CONFIDENTIAL TREATMENT]

6-1162-GOC-086R1 Special Matters SA No. 4

6-1162-CHL-034 [CONFIDENTIAL MATERIAL SA No. 7

OMITTED AND FILED SEPARATELY

WITH THE SECURITIES AND

EXCHANGE COMMISSION

PURSUANT TO A REQUEST FOR

CONFIDENTIAL TREATMENT]

SUPPLEMENTAL AGREEMENTS

Dated as of:



Supplemental Agreement No. 1 December 18, 1997

Supplemental Agreement No. 2 June 8, 1999

Supplemental Agreement No. 3 October 31, 2000

Supplemental Agreement No. 4 December 1, 2000

Supplemental Agreement No. 5 February 14, 2001

Supplemental Agreement No. 6 July 11, 2001

Supplemental Agreement No. 7 August 31, 2001

Supplemental Agreement No. 8 December 31, 2001

Table 1 to Purchase Agreement No. 2060

Aircraft Delivery, Description, Price and Advance Payments



 

Airframe Model/MTGW:

767-400ER 450,000





Engine Model:

CF6-80C2B8F





Detail Specification:

D019T003-NEW (10/9/1996)





Price Base Year:

Jul-95





Airframe Price: [CONFIDENTIAL MATERIAL OMITTED AND

FILED SEPARATELY WITH THE SECURITIES

Optional Features: AND EXCHANGE COMMISSION PURSUANT TO

A REQUEST FOR CONFIDENTIAL TREATMENT]

Sub-total of Airframe

and Features:



Engine Price (Per Aircraft):



Aircraft Basic Price

(Excluding BFE/SPE):



Seller Purchased Equipment

(SPE) Estimate:



Refundable Deposit per

Aircraft at Proposal Acceptance: